DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 01-21-2022 are being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2, 11, and 20 are rejected on the grounds of statutory double patenting over claims 1 and 14 of Pat. No. US 10120385 B2. Although not every claim is identical, they are not patentably distinct from each other because they are coextensive in scope to the pending claims and would fully encompass or anticipate the pending application.
This is a statutory double patenting rejection because the patentably indistinct claims have in fact been patented.
CLAIM 2 of the instant application is anticipated by claims 1, 2, and 14 of Pat. No. (US 10120385 B2).

The rejection is as follows:
REGARDING CLAIM 2 of the instant application: a memory including instruction (US 10120385 B2: one non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to: identify a potential obstacle in a travel route of the vehicle); and circuitry that, when in operation, is configured by the instructions to: detect a potential obstacle to a vehicle from sensor data (US 10120385 B2: and environmental sensors coupled to the vehicle; and a configuration module to identify a mitigation operation to be taken when predetermined factors exist; wherein the vehicle control system is to: identify a potential obstacle in a travel route of the vehicle), the sensor data indicating a position of the potential obstacle (US 10120385 B2: identify the potential obstacle using the geographical position of the potential obstacle and a geographical position of the vehicle); wherein the record is obtained from a database populated at least in part by a community of vehicles prior to detection of the potential obstacle (US 10120385 B2: wherein the database of obstacles is populated, at least in part, by a community of drivers); obtain a record of the potential obstacle, the record including the position of the potential obstacle (US 10120385 B2: access a database of obstacles using the communication module, each obstacle including a geographical position); and evaluating the potential obstacle at the position to determine whether to engage a vehicle mitigation operation, the evaluating based on the sensor data and the record (US 10120385 B2: validate that the potential obstacle still exists using an imaging technique before engaging the mitigation operation; and initiate a mitigation operation at the vehicle.).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 2 (see MPEP 2106.03):
Step 1: As a system (method), the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 2 is directed to:
“detect a potential obstacle to a vehicle from sensor data, the sensor data indicating a position of the potential obstacle;”
This limitation is akin to a Mental Process as essentially the same as a human mind performing an observation or evaluation. 
“evaluating the potential obstacle at the position to determine whether to engage a vehicle mitigation operation, the evaluating based on the sensor data and the record.”
This limitation is akin to a Mental Process as essentially the same as a human mind performing an observation or evaluation. 
“obtain a record of the potential obstacle, the record including the position of the potential obstacle”
This limitation is akin to a Mental Process as the process of applying a particular rule for a certain situation is essentially the same as a human mind performing an observation.
“wherein the record is obtained from a database populated at least in part by a community of vehicles prior to detection of the potential obstacle”
This limitation appears to be a mere expansion (instructions) on how to apply the abstract idea/mental process.

Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which data is collected and observed in such a manner that judgement is rendered as to the position of an object.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
 “a memory”
This is recited at a high level of generality, i.e., as a generic memory performing a generic computer function of storing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))

This claim is directed to an abstract idea i.e., mental process.
Conclusion:  Claim 2 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 11 and 20 are parallel in scope to claim 2 and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stettner (US 9110169 B2) in view of Ansari (US 20160357188 A1).

REGARDING CLAIM 2, Stettner discloses, a memory including instruction (Stettner: (Col. 13, Ln. 47-49)); and circuitry that, when in operation, is configured by the instructions to: detect a potential obstacle to a vehicle from sensor data (Stettner: (Col. 2, Ln. 57-60)), the sensor data indicating a position of the potential obstacle (Stettner: (Col. 3, Ln. 39-40)); and evaluating the (Stettner: (Col. 7, Ln. 22-29)).
Stettner does not explicitly disclose, obtain a record of the potential obstacle, the record including the position of the potential obstacle; wherein the record is obtained from a database populated at least in part by a community of vehicles prior to detection of the potential obstacle; the evaluating based on the sensor data and the record.
However, in the same field of endeavor, Ansari discloses, [0152] “...For example, the vehicle may determine that another car is expected to turn based on real-time data (e.g., using its sensors to determine the current GPS position of another car) and other data (e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a turn lane)...”;
[0164] “Next, a system to crowd-source the updates of precision maps with data from smart vehicles is detailed. In embodiments, crowd-sourced obstacle data can be used to update a map with precision. The obstacles can be rocks, boulders, pot-holes, manhole, utility hole, cable chamber, maintenance hole, inspection chamber, access chamber, sewer hole, confined space or can be water pool or rising tidal waves that affect the road as detected by a plurality of vehicles. Such crowd-sourced information is updated into the map and annotated by time, weather and periodicity. The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation, for 
…for the benefit of using the combined comprehensive 3D model with detailed crowd-sourced information to maneuver the vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a 3-D map database to navigate, steer, and avoid collisions with stationary or moving objects disclosed by Stettner to include crowdsourcing taught by Ansari. One of ordinary skill in the art would have been motivated to make this modification in order to using the combined comprehensive 3D model with detailed crowd-sourced information to maneuver the vehicle.

REGARDING CLAIM 3, Stettner in view of Ansari remain as applied above to claim 2, and further, Ansari also discloses, the record includes a geocoded position of the potential obstacle (Ansari: [0164] (above)).

REGARDING CLAIM 4, Stettner in view of Ansari remain as applied above to claim 3, and further, Stettner also discloses, the record for the potential obstacle includes the effect of the potential obstacle on a different vehicle (Stettner: (Col. 5, Ln. 4-51)).

REGARDING CLAIM 5, Stettner in view of Ansari remain as applied above to claim 4, and further, Stettner also discloses, the record includes information based on observations from the different vehicle (Stettner: (Col. 5, Ln. 34-38), (Col. 6, Ln. 17-22), [FIG. 16, 17] communication apparatus linked to memory can be observed.).

REGARDING CLAIM 6, Stettner in view of Ansari remain as applied above to claim 6, and further, Stettner also discloses (Stettner: (Col. 6, Ln. 17-19)), and provide data of the effect to update the database (Stettner: [FIG. 19(188)(184)(170)] provide data of the effect to update the database can be observed e.g., memory (188) linked to a trigger circuit (170) and output control (184)).

REGARDING CLAIM 7, Stettner in view of Ansari remain as applied above to claim 2, and further, Stettner also discloses, the sensor is radar (Stettner: (Col. 6, Ln. 11-14)).

REGARDING CLAIM 8, Stettner in view of Ansari remain as applied above to claim 2, and further, Stettner also discloses, the vehicle mitigation operation is braking (Stettner: (Col. 11, Ln. 1-7)).

REGARDING CLAIM 9, Stettner in view of Ansari remain as applied above to claim 2, and further, Stettner also discloses, to evaluate the potential obstacle at the position to determine whether to engage the vehicle mitigation operation (Stettner: (Col. 11, Ln. 1-7)), the circuitry is (Stettner: (Col. 7, Ln. 27-29)).

REGARDING CLAIM 10, Stettner in view of Ansari remain as applied above to claim 2, and further, Stettner also discloses, the sensor data is provided directly from the sensor (Stettner: (Col. 5, Ln. 46-51)).

REGARDING CLAIM 11, Stettner in view of Ansari (Stettner in view of Ansari: limitations and motivations addressed, claim 2 supra).

REGARDING CLAIM 12, Stettner in view of Ansari remain as applied above to claim 11, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 3 supra).

REGARDING CLAIM 13, Stettner in view of Ansari remain as applied above to claim 12, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 4 supra).

REGARDING CLAIM 14, Stettner in view of Ansari remain as applied above to claim 13, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 5 supra).

REGARDING CLAIM 15, Stettner in view of Ansari remain as applied above to claim 12, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 6 supra).

REGARDING CLAIM 16, Stettner in view of Ansari remain as applied above to claim 11, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 7 supra).

REGARDING CLAIM 17, Stettner in view of Ansari remain as applied above to claim 11, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 8 supra).

REGARDING CLAIM 18, Stettner in view of Ansari remain as applied above to claim 11, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 9 supra).

REGARDING CLAIM 19, Stettner in view of Ansari remain as applied above to claim 11, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 10 supra).

REGARDING CLAIM 20, Stettner in view of Ansari (Stettner in view of Ansari: limitations and motivations addressed, claim 2 supra).

REGARDING CLAIM 21, Stettner in view of Ansari remain as applied above to claim 20, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 3 supra).

REGARDING CLAIM 22, Stettner in view of Ansari remain as applied above to claim 21, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 4 supra).

REGARDING CLAIM 23, Stettner in view of Ansari remain as applied above to claim 22, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 5 supra).

REGARDING CLAIM 24, Stettner in view of Ansari remain as applied above to claim 21, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 6 supra).

REGARDING CLAIM 25, Stettner in view of Ansari remain as applied above to claim 20, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 7 supra).

REGARDING CLAIM 26, Stettner in view of Ansari remain as applied above to claim 20, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 8 supra).

REGARDING CLAIM 27, Stettner in view of Ansari remain as applied above to claim 20, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 9 supra).

REGARDING CLAIM 28, Stettner in view of Ansari remain as applied above to claim 20, and further, (Stettner in view of Ansari: limitations and motivations addressed, claim 10 supra).

Response to Arguments
Applicant's arguments filed 01-21-2022 with respects to the statutory double patenting  rejection of record have been fully considered but they are not persuasive. Pat. No. (US 10120385 B2), as cited above, still discloses that which is claimed. Because Pat. No. (US 10120385 B2) still .

Applicant's arguments filed 01-21-2022 with respects the 35 USC §101 rejection of record have been fully considered but they are not persuasive. The amended portion of claim 2 is merely an expansion of practicing the abstract idea and does not elevate to significantly more than the practicing of the abstract idea (claim 2 is missing an active step (a control)). Additionally, the applicant’s argument that the vehicle is “self-driving” (fully autonomous) is not citied in the claim (amend into claim, or amend preamble).

Applicant’s arguments, filed 01-21-2022, with respect to the rejection of claims 2-28 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 2-28 under 35 USC §112(b) has been withdrawn.

Applicant’s arguments with respect to the rejection of claims 2-28 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same prior art combinations applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663